 

o415
Case 3: RIGTE re “pr Document 3 Filed ih teon Page 1of4 PagelD5

CLEAN US DISTRICT CO
“UNITED STATES DISTRICT COURT rut in US Of DIST OF Hal

FOR THE NORTHERN DISTRICT OF TEXAS "LED
2UI9NOV 26 PH 12:29

 

Michael J. West CLVUTY cure VW
Plaintiff,
v- 8-19CV-2822xX
Civil Action No.
ABM Industries Inc.

Dallas-Fort Worth International Airport F.I.C.

COMPLAINT FOR A CIVIL CASE
And Jury Demand

I. Parties to this Complaint

A. The Plaintiff

Michael J. West

630 Primavera Drive

Arlington, TX 76002

(682) 438-6883
MICHAEL.J.WEST@HOTMAIL.COM

B. The Defendants

1. ABM Industries Inc.
One Liberty Plaza
7th Floor
New York, NY 10006
(212) 297-0200

2. Dallas-Fort Worth International Airport/Facility Improvement Corporation
2400 Aviation Drive

DFW Airport, TX 75261 (972) 973-3112
Case 3:19-cv-02822-X-BT Document3 Filed 11/26/19 Page2of4 PagelD6

II. Basis for Jurisdiction
A. The Basis for Jurisdiction Is a Federal Question, and is being brought pursuant to:
1, The Americans with Disabilities Act of 1990, most notably:
(a) 42 U.S.C. 12112
(b) 42 U.S.C. 12203

2. Code of Federal Regulations, most notably:
(a) 49 C.F.R. 390.6; 390.13
(b) 49 C.F.R. 390.36

III. Roles of the Defendants

1. ABM Industries Incorporated- is contracted to operate the Employee Shuttle
bus system on behalf of the DFW Airport. Through its division ABM/Aviation, ABM manages day to
day operation of the Employee Shuttle system. Upper management of ABM/ Aviation provides daily
reports to DFW Airport/FIC. I worked for the ABM/Aviation division of ABM Industries Inc. I was
hired through a staffing agency. After my promotion I was urged to become a regular ABM employ-
ee. I electronically signed releases for background and drug screening. I am still paid by the staffing
agency.

2. Dallas-Fort Worth International Airport/Facility Improvement Corpo-
ration is, to the best of my knowledge, the actual operator/carrier of the buses we manage. As the
carrier DFW/FIC is ultimately accountable to the Department of Transportation. DFW/FIC exerts
authority and oversight in the operation of the Employee Shuttle system through its division,
the Parking Business Unit.

As a driver, PBU personnel were restricted from directly interacting with me. After my promotion to
Field Supervisor; I had limited interaction with the airport employees performing oversight through
its division called the Parking Business Unit. Their individual employees are known as Q/A(s).

Most pertinent to my cause, as the DOT licensee/carrier, they would have the authority to own/
view the data collected by SmartDrive™ monitoring and analytic cameras. SmartDrive™ is installed
in all the buses and supervisor vehicles I drove and rode in.
Case 3:19-cv-02822-X-BT Document 3 Filed 11/26/19 Page 3o0f4 PagelD7
STATEMENT OF CLAIM

1. I have fourteen years of commercial motor coach driving experience. In March of 2019, I was
hired through a staffing agency to drive the Employee Shuttle at The Dallas Fort Worth Interna-
tional airport (DFW). After four months I was offered a promotion to become a Field Supervisor.
In early August 2019, I was reassigned to the overnight (first) shift after a month of supervisor’s
training.

2. The shift manager was very knowledgeable, fair, and had a firm command over operations.
She assigned me to a very “desirable” sector, supervising very capable drivers. She was very pa-

tient, allowed me to make mistakes, and would offer suggestions for improvement one on one.
During this first week my personal vehicle was vandalized in the base-operations lot.

3. On August 9 she informed the entire shift; the following night would be her last and quit.

4. On August 11‘ a dispatcher filled the void, that night the dispatcher sabotaged my work ef-
forts. After my shift I emailed a two page complaint letter to the site manager.

5. Two days later I was called into a meeting conducted by an assistant site manager, and an-
other individual that became my shift manager. The meeting was centered around my personal
characteristics and the quality of my home life. I was also asked to explain the reasoning for writ-
ing my complaint letter. Our conversation never approached remedies.

6. Within the week, the new shift manager was installed. A steady pattern of harassment and
less than desirable work demands followed including, but not limited to the following:

e Not being allowed to drive a supervisor’s vehicle, at times, even though one was avail-
able, another supervisor to whom a vehicle was not essential would receive it. Causing
me to seek treatment for disabling pain.

e Being assigned to drive a bus with known roach infestation

° Asked to attempt to start a bus I had ordered out of commission two days earlier (and
not yet repaired) for a defect in the fueling system

° Excessive monitoring by the SmartDrive™ video & analytics system

° A failure by two managers with knowledge, to return my misplaced cell phone and de-
struction of data on its detachable memory card.

e Being at times coerced to drive non-DOT compliant bus(es), once being sent home for
refusing to do so.

7. WHEREFORE, plaintiff prays that the Court grant such relief as may be appropriate,
including damages, costs, and any attorney fees that may arise in the course of this action.

DATED: 11/26/2019

Mr. Michael J. West- pro se plaintiff
630 Primavera Drive

Arlington, TX 76002
MICHAEL.J.WEST@HOTMAIL.COM

Mus

 

 
 

   

Case 3:19-cv-02822-X-BT Document 3 Filed 11/26/19 Page4of4 PagelD8&

JS 44 (Rev. 06/17) - TXND (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither
provided by local rules of court. This form, approved by the Judicial Conference of the
initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

purpose 0:

CIVIL COVER SHEET

lace nor supplement the filing and service of pleadings or other
he U; eptember 1974 is required for the use 0

nited States in

 

rs as required by law, except as
fthe C

lerk of Court for the

 

I, (a) PLAINTIFFS
Michael J. West

(b) County of Residence of First Listed Plaintiff TARRANT
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

PRO SE

8-19CV-

DEFENDANTS

ABM INDUSTRIES INC.
DALLAS-FORT WORTH INTERNATIONAL AIRPORT F.LC.

County of Residence of First Listed Defenda

THE TRACT OF LAND INV!

Attorneys (If Known)

822xX

 

II. BASIS OF JURISDICTION (Piace an “Xx” in One Box Only)

G1 U.S. Government

Plaintiff

G2 US. Government
Defendant

 

2% 3 Federal Question

(U.S. Government Not a Party)

O 4 Diversity

(indicate Citizenship of Parties in Item II])

 

Ill. CITIZENSHIP OF PRINCI

 
 
  

 

an "X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)
PIF DEF PTF DEF
Citizen of This State O 1 © 1 Incorporated or Principal Place o4 a4
of Business In This State
Citizen of Another State O 2 © 2 Incorporated and Principal Place os a5
of Business In Another State
Citizen or Subject of a O03 OG 3° Foreign Nation G6 O66

 

 

IV. NATU

0 110 Insurance

© 120 Marine

© 130 Miller Act

(3 140 Negotiable Instrument

0 150 Recovery of Overpayment
& Enforcement of Judgment’

151 Medicare Act

© 152 Recovery of Defaulted
Student Loans
{Excludes Veterans)

© 153 Recovery of Overpayment
of Veteran's Benefits

GO 160 Stockholders’ Suits

0 190 Other Contract

195 Contract Product Liability

CG 196 Franchise

   
 

 

PERSONAL INJURY
07 310 Airplane
(1 315 Airplane Product
Liability
© 320 Assault, Libel &
Slander

CG 330 Federal Employers’
Liability

O) 340 Marine

6 345 Marine Product
Liability

©} 350 Motor Vehicle

O 355 Motor Vehicle
Product Liability

© 360 Other Personal
Injury

© 362 Personal Injury -

ot

 

PERSONAL INJURY
O 365 Personal Injury -
Product Liability
OG 367 Health Care/
Pharmaceutical

PERSONAL PROPERTY
C 370 Other Fraud
G6 371 Truth in Lending
CG 380 Other Personal
Damage

Property
0 385 Property Damage
Product Liabili

   
 

 

 

£) 625 Drug Related Seizare

of Property 21 USC 881
© 690 Other

      

© 710 Fair Labor Standards
Act

0 720 Labor/Management
Relations

O 740 Railway Labor Act

0 751 Family and Medical

 

   

   

0 422 Appeal 28 USC 158
0 423 Withdrawal
28 USC 157

O 820 Copyrights

O 830 Patent

0 835 Patent - Abbreviated
New Drug Application

(0) 861 HIA (1395ff)

CO) 862 Black Lung (923)

(1 863 DIWC/DIWW (405(g))
0 864 SSID Title XVI

© 865 RSI (405(g))

 

 

          
   

© 375 False Claims Act

0 376 Qui Tam (31 USC
372%a))

C1 400 State Reapportionment

O 410 Antitrust

© 430 Banks and Banking

0 450 Commerce

CO) 460 Deportation

C470 Racketeer Influenced and
Corrupt Organizations

© 480 Consumer Credit

0 490 Cable/Sat TV

OF 850 Securities/Commodities/
Exchange

© 890 Other Statutory Actions

© 891 Agricultural Acts

© 893 Environmental Matters

0) 895 Freedom of Information

 

mew 4 7 : i fo 0 790 Other Labor Litigation E+ re. Act
O 210 Lend Condemnation © 440 Other Civil Rights Habeas Corpus: GC 791 Employee Retirement © 870 Taxes (U.S. Plaintiff 0 896 Arbitration
OG 220 Foreclosure GO 441 Voting OG 463 Alien Detainee Income Security Act or Defendant) C1 899 Administrative Procedure
G 230 Rent Lease & Ejectment O 442 Employment C510 Motions to Vacate G 871 IRS—Third Party Act/Roview or Appeal of
0 240 Torts to Land G 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations CG 530 General C1 950 Constitutionality of
(3 290 All Other Real Property | (1) 445 Amer. w/Disabilities -| (0 535 Death Penalty State Statutes
Employment Other:
(K 446 Amer. w/Disabilities -| 540 Mandamus & Other
Other C1 550 Civil Rights
O 448 Education C1 555 Prison Condition
© 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Piace an “X” in One Bax Only)
X1 Original 2 Removed from O 3 Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Multidistrict OG 8 Multidistrict
Proceeding State Court Appeliate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

 

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 U.S.C. 12112, 12203: 49 CER, 390.6, 390.13, 390.36
Brief description of cause:
EMPLOYMENT DISCRIMINATION AND HARRASSMENT

 

 

 

 

 

 

VII. REQUESTED IN © CHECK IF THIS IS A CLASS ACTION DEMAND S$ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. 344,000.00 JURY DEMAND: WMYes (No
VIII RELATED CASE(S) (See ,
struct i
IF ANY instructions): SUDGE DOCKET NUMBER ;
DATE SIGNATURE OF ATTORNEY OF RECORD
11/26/2019
FOR OFFICE USE ONLY
RECEIPT # IZOWTS AMOUNT Yoo ov APPLYING IFP JUDGE MAG. JUDGE
